Citation Nr: 1737942	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  12-23 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD).



REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1971 to January 1973.  He also served in the Tennessee Army National Guard and had active duty service from February 2003 to June 2004, from May 2007 to July 2008, and from July 2008 to November 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A videoconference hearing was held before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is of record.  At the hearing, the record was held open for an additional 30 days in order to provide the Veteran an opportunity to submit evidence.  In May 2015, the Veteran later submitted additional evidence with a waiver of the RO's initial consideration.

The appeal was remanded in June 2015 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board notes the Veteran's appeal originally included the issues of entitlement to service connection for a concussion with headaches, sleep apnea, bilateral hearing loss, tinnitus, a right wrist cyst, a left knee disorder, and a right shoulder disorder.  However, in a June 2015 decision, the Board dismissed the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a right wrist cyst, a left knee disorder, and a right shoulder disorder and granted the claim for service connection for sleep apnea.  The Board also remanded the claim for service connection for concussion with headaches; however, in a July 2016 rating decision, the Agency of Original Jursdiction (AOJ) granted that claim.  The record contains no indication the Veteran has initiated an appeal with the initial rating or effective date assigned.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability. rating or effective date assigned).  Thus, those issues are no longer on appeal, and no further consideration is needed.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran has not been shown to currently have GERD that manifested in service or that is casually or etiologically related to his military service.  


CONCLUSION OF LAW

GERD was not incurred in active service. 38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the 
claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§5103(a), 5103A; 38 C.F.R. §3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§5103(a); 38 C.F.R. §3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the RO provided the Veteran with a notice letter in March 2012, prior to the initial decision on the claim.  Therefore, the notice timing requirement as set forth in Pelegrini has been met.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO notified the Veteran of the evidence necessary to substantiate his claim and of the division of responsibilities in obtaining such evidence.  The letter also explained how disability ratings and effective dates are determined.  Thus, VA's duty to notify has been satisfied.

The duty to assist the Veteran has also been satisfied in this case.  The RO obtained the Veteran's service personnel and treatment records, and all identified, relevant, and available post-service medical records have been associated with the claims file and were reviewed by both the AOJ and the Board in connection with the claim. 
The Veteran has not identified any other outstanding records that are pertinent to the issue being decided herein.

In addition, the Veteran was afforded a VA examination in December 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the VA examination and medical opinion are adequate to decide the case because they are predicated on a review of the claims file, including the Veteran's medical history.  The opinion also sufficiently addresses the medical issues in this case and is supported by a rationale, which allows the Board to make a fully informed determination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the issue on appeal has been met.  38 C.F.R. §3.159(c)(4) (2016).

Moreover, as previously noted, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in March 2015.  In Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with 38 C.F.R. § 3.103 (c)(2). These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked. See also 38 C.F.R. § 3.103 (c)(2).  In this case, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103 (c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

Additinoally, the Board remanded the case for further development in June 2015.  Specifically, the Board directed that AOJ request the Veteran's complete service treatment records and outstanding post-service medical records and afford him a VA examination in connection with the claim decided herein.  That development was completed, and there has been no allegation otherwise.  

For these reasons, the Board concludes that the VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§1110, 1131 (West 2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred in service.  38 C.F.R. §3.303(d) (2016).

The disorder at issue in this case is not considered a chronic disease as enumerated for VA compensation purposes.  As such, the provisions for continuity of symptomatology after discharge are not for application in this case. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran is not entitled to service connection for GERD.

The Veteran has asserted that his symptoms of GERD started during his first period of active duty from February 2003 to June 2003 and that he was treated with antacid tablets at that time.  He has attributed his GERD to the food that he ate during the deployment and has stated that his symptoms increased during his second deployment and have continued since that time. See e.g. May 2015 hearing transcript, pages 26-28.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of GERD.  In fact, during a February 2003 pre-deployment assessment and a November 2003 post-deployment assessment, the Veteran denied having frequent indigestion, diarrhea, and vomiting.  In a March 2004 report of medical assessment, he also indicated that he had not suffered from an injury or illness during active duty for which he did not seek medical care, and during a May 2004 post-deployment assessment, the Veteran again denied having frequent indigestion, diarrhea, and vomiting.

During an August 2005 retention examination and a March 2007 report of medical history, the Veteran further  denied having frequent indigestion, heartburn, stomach and intestinal trouble, and ulcers.  In a May 2007 report of medical assessment, the Veteran indicated that he had not suffered from an injury or illness during active duty for which he did not seek medical care.  In a May 2008 post-deployment assessment, the Veteran once again denied having a frequent indigestion, diarrhea, and vomiting.

The Board does acknowledge the Veteran's statements that began in service and have continued since that time.  The Board notes that the Veteran is competent to report his experience and symptoms in service and thereafter. Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  A veteran can attest to factual matters of which he or had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005). 

The Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); see also Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In this case, although the Veteran is competent to report symptoms in service and since that time, the Board finds that such statements are not credible.  His allegations are inconsistent with the contemporaneous record.  As discussed above, there is no documentation of any complaints, treatment, or diagnosis of GERD in service.  In fact, he repeatedly denied having symptoms on multiple occasions.  Thus, there was actually affirmative medical evidence showing that he did not have GERD in service (rather than a mere absence of treatment or documentation).

The Board also notes that, in November 2004, the Veteran submitted an application for VA compensation benefits, seeking service connection for right knee and eyes. His application, however, is silent as to GERD.  He also submitted a claim in January 2011 seeking service connection for a psychiatric disorder, a left shoulder disorder, a right wrist cyst, a bilateral knee disorder, sleep apnea, concusion with headaches, breathing problems, hypertension, high cholesterol, hearing loss, and tinnitus, yet there was no mention of GERD. See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Indeed, he did not file a claim for GERD until 2012.

Moreover, during a February 2005 VA examination, the Veteran reported multiple symptoms and disorders, including hypertension, a hernia, and constipation, by the denied having any nausea, dyspepsia, heartburn, regurguation, dysphagia

In addition, a March 2011 VA medical record indicates that the Veteran was seen to establish care.  A medical history was taken at the time, but there was no mention of GERD.  Rather, it was noted that he did not have heartburn.

The Board further notes that the Veteran testified in March 2015 that he sought treatment for heartburn during his first deployment.  Specifically, he stated that he went to the medics who gave him antacids and then sought treatment when he returned home from a sployment in 2008.  However, he later told the December 2015 VA examiner that he never sought medical attention in service for the condition, and VA medical records indicated that he was first treated and prescribed medication for GERD in 2012.

Based on the foregoing, the Board finds that the Veteran's reported history of the onset of the disorder is not reliable or credible.  

In addition to the lack of evidence showing that the claimed disorder manifested during active duty service or within close proximity thereto, the evidence of record does not link any current diagnosis to the Veteran's military service.

The December 2015 VA examiner opined that the Veteran's GERD was not incurred in or caused by his military service, including environmental exposures such as food.  In so doing, she observed that the Veteran had denied having pertinent symptoms in service and that there was no documentation of any heartburn condition until 2012 when he was first prescribed medication.  She specifically noted the multiple service treatment and VA medical records in which the Veteran denied having symptoms.  The examiner also stated that is less likely than not that the Veteran's GERD is related to an environmental hazardous exposures in Southwest Asia.  She explained the pathiophysiology of GERD is related to an abnormal relaxation of the lower esophageal sphincter and is not caused by the ingestion of food in and of itself.

There is no medical opinion otherwise relating the Veteran's current GERD to his military service.

The Board acknowledges the lay assertions that the Veteran's current loGERD is related to his miltiary service.   However, even assuming the Veteran is competent to opine on this matter, the Board finds that the specific opinion of the VA examiner is of greater probative weight than the more general lay assertions in this regard. The examiner has training, knowledge, and expertise on which she relied to form the opinion.  She considered the evidence of record, including the Veteran's own reported history, relied on a complete and accurate factual premise, and provided a rationale for the conclusions reached. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for GERD.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for GERD is not warranted.


ORDER

Service connection for GERD is denied. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


